Citation Nr: 0313661	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  96-29 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for coronary 
artery disease (CAD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
December 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The veteran's case was remanded for additional 
development in January 2002.  It is again before the Board 
for appellate review.


FINDINGS OF FACT

1.  The veteran's coronary artery disease is manifested by 
status-post catheterization and angioplasty with 
substantiated repeated angina attacks; more than light manual 
labor is not feasible.  The veteran's coronary artery disease 
is not manifested by chronic congestive heart failure or a 
workload requirement of three or less metabolic equivalents 
(METs), or left ventricular dysfunction with an ejection 
fraction of less than 30 percent.

2.  The veteran has one service-connected disability, 
coronary artery disease, now evaluated as 60 percent 
disabling.

3.  The highest level of education attained by the veteran 
was eighth grade.

4.  The veteran has post-service employment experience almost 
exclusively as a patient care assistant at a hospital for 
approximately 26 years.  He was last employed in that 
capacity in 1999.

5.  The veteran submitted a claim for Social Security 
Administration (SSA) disability benefits in March 1999.  He 
claimed that he became totally disabled as of January 1999.

6.  The veteran was awarded SSA disability benefits by way of 
a decision dated in August 2000.  The primary disability was 
coronary artery disease.  A secondary disability was disorder 
of the back.

7.  The veteran's service-connected disability is of such 
nature and severity as to prevent him from securing or 
following any substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating of 
60 percent for service-connected coronary artery disease have 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7005 (2002); 
38 C.F.R. § 4.104, Diagnostic Code 7005 (1997).

2.  The veteran is unemployable as a result of a service-
connected disability.  38 U.S.C.A. § 1155, 38 C.F.R. §§ 
3.321, 4.15, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from December 1970 to 
December 1973.  A review of his service medical records 
(SMRs) reflects several treatment entries regarding high 
blood pressure readings.  

The veteran submitted a claim for disability compensation 
benefits for hypertension in April 1974.  Associated with the 
claims folder at that time was a VA hospital summary, dated 
in May 1974, that reflected a period of hospitalization for 
evaluation of the veteran's hypertension.  The summary noted 
that the veteran's blood pressure was well controlled by his 
medication.  

The veteran was granted service connection for hypertension 
by way of a rating decision dated in July 1974.  A 
noncompensable disability rating was assigned.

The veteran submitted his current claim for an increased 
rating for his cardiac-related disability in September 1995.  
He included a note from a private physician that said the 
veteran had a diagnosis of severe hypertension.

The veteran was afforded a VA cardiology examination in 
November 1995.  The veteran was noted to be employed as a 
patient care assistant at Flowers Hospital.  He had worked 
there since his discharge from service.  The veteran had not 
had any recent episodes of chest pain.  The veteran had blood 
pressure readings of 197/155 in a sitting position, 206/108 
in a lying position and 194/119 in a standing position.  He 
took Lortal once a day for his hypertension.  His peripheral 
pulses were noted to be 2+ and equal bilaterally.  The 
several diagnoses included uncontrolled marked hypertension 
and abnormal electrocardiogram (EKG).

The veteran's rating for his service-connected hypertension 
was increased to 10 percent in December 1995.  The veteran 
submitted a notice of disagreement with the rating action in 
May 1996.  He said that he felt his hypertension was more 
severe than a 10 percent rating.  The veteran submitted his 
substantive appeal in June 1996.  He reported that he was not 
able to work full time because of his hypertension.  He said 
that he had to take frequent breaks at work because of 
dizziness.  

Treatment records from Flowers Hospital, dated in May 1996, 
were received in June 1996.  The veteran was admitted through 
the emergency room for complaints of headache and high blood 
pressure.  The veteran was hospitalized for approximately 
five days and discharged with a diagnosis of severe 
hypertension.

The veteran testified at a hearing at the RO in September 
1996.  The veteran testified that he would get his blood 
pressure checked routinely at his job since he worked at 
Flowers Hospital.  The veteran was asked about his blood 
pressure readings and whether he could provide a 14-day 
summary of the readings.  He said that he could.

The veteran provided a 14-day history of blood pressure 
readings for the last two weeks of September 1996.  The 
readings ranged from a low of 145/89 to a high of 203/128.

The veteran was afforded a VA examination in February 1997.  
He was noted to have elevated blood pressure readings.  The 
veteran also complained of frequent headaches.  His diagnosis 
was hypertension.

The veteran submitted the results of a graded exercise test 
(GXT) that was done at Flowers Hospital in March 1997.  The 
report indicated that the veteran was able to exercise for 
two minutes and four seconds before the test was terminated 
due to marked dyspnea.  The test was interpreted to show 
early hypertensive response to exercise with associated 
marked dyspnea.  There was no chest pain and no clear-cut 
ischemic EKG changes.

The veteran's hypertension disability rating was increased to 
20 percent in June 1997.  The rating was made effective from 
the date of claim in September 1995.

The veteran submitted a statement from his treating 
physician, C. L. Coe, M.D., dated in August 1997.  Dr. Coe 
said that the veteran was under treatment for severe 
hypertension requiring multiple drugs for adequate control.  
The veteran had required hospitalizations several times over 
the last few years for treatment of his hypertension.

The veteran's case was remanded in April 1998 for 
consideration of the increased rating claim under revised 
regulations used to evaluate cardiovascular disabilities.  
The regulations were revised effective January 12, 1998, and 
represented a major change in how such disabilities were 
evaluated.  See 62 Fed. Reg. 65,207-65,224 (Dec. 11, 1997).  
As such the United States Court of Appeals for Veterans 
Claims (Court) guidance in Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991), was for application in deciding which 
regulations were more favorable in evaluating the veteran's 
claim.  

The revised regulations call for the use of metabolic 
equivalents, or METs, to be used in evaluating cardiovascular 
disabilities.  The use of METs requires specific testing and 
evaluation by medical professionals.  The new regulations 
also provide for objective alternative means of evaluating 
cardiovascular disabilities if the claimant is not capable of 
performing the necessary tests.  

The veteran submitted additional records from Dr. Coe and 
Flowers Hospital in May 1998.  The records for Dr. Coe 
covered a period from September 1995 to April 1998.  The 
records show continued treatment for hypertension that was 
stable at times and not well controlled at other times.  The 
results of the March 1997 stress test were noted.  The 
veteran had to terminate the test because of severe 
hypertension.  An entry dated in April 1998 noted a repeat 
test was done.  The veteran experienced "really high" blood 
pressure readings.  He was noted to be in poor condition and 
an exercise and weight reduction program was recommended.  
The veteran complained of some twinges of chest discomfort.

The records from Flowers Hospital covered a period from 
January 1995 to May 1998.  They included a number of entries 
pertaining to treatment for the veteran's back in addition to 
his cardio-related problems.  An April 1998 stress test 
report noted that the veteran was able to exercise for three 
minutes before the test was terminated.  The veteran was 
admitted on May 20, 1998, with a history of exercise 
intolerance that was noted to be markedly increased in the 
preceding weeks.  The veteran had experienced exertional 
fatigue, dyspnea and substernal chest pressure.  He 
experienced the symptoms while at rest but more so with 
exertion.  The veteran underwent a left heart catheterization 
with coronary angiogram and left ventriculogram.  Stenosis 
and/or irregularities were found in the left anterior 
descending artery, the left circumflex artery, and right 
coronary artery.  The discharge summary said that it was felt 
that the veteran had calcified coronary arteries, all 
diffusely diseased with irregularities.  

The veteran was readmitted on May 26, 1998, for treatment of 
persistent symptoms.  The veteran underwent percutaneous 
transluminal coronary angioplasty (PTCA) and adjunctive stent 
deployment in the right coronary artery.

The RO recharacterized the veteran's disability as coronary 
artery disease (CAD) in July 1998.  A 30 percent rating was 
granted for the veteran's CAD, effective from September 1995.

Additional records from Flowers Hospital were submitted by 
the veteran in October 1998.  The records related to 
treatment provided during the period from May 1998 to October 
1998.  Many of the records were duplicative of those 
previously provided regarding the veteran's treatment in May 
1998.  The veteran was admitted in October 1998 for 
complaints of chest discomfort.  The veteran was described as 
well after the prior procedures until three weeks preceding 
his admission.  He began to experience episodes of substernal 
chest discomfort.  He was noted to be able to work during the 
day but would experience chest discomfort later in the 
afternoon.

The discharge summary for the October 1998 hospitalization 
was provided in April 1999, along with additional records 
from Flowers Hospital.  The summary reported that the veteran 
underwent left heart cardiac catheterization in October 1998.  
The discharge diagnosis was crescendo angina pectoris 
secondary to intrastent re-stenosis of the obtuse marginal 
branch of the left circumflex coronary artery.  Associated 
with the latter records was a November 1998 statement from S. 
R. Brooks, the veteran's cardiologist, who said that the 
veteran was followed since May 1998 for hypertension and 
ischemic heart disease.  Dr. Brooks noted that the veteran 
underwent rotational coronary atherectomy with adjunctive 
stent deployment in the left circumflex coronary artery in 
May 1998.  The veteran developed intrastent re-stenosis and 
had a repeat rotational atherectomy performed in October 
1998.  Dr. Brooks added that the veteran suffered from 
chronic palpitations related to symptomatic premature 
ventricular contractions (PVC's).  The veteran's blood 
pressure was noted to be well controlled.

VA records were associated with the claims folder in April 
1999.  They included two hospital summaries for periods of 
hospitalization in February 1999 and April 1999, 
respectively.  The February 1999 summary noted a primary 
diagnosis of unstable angina.  The veteran was admitted with 
a complaint of chest pain.  The veteran underwent stress 
testing and was able to exercise for five minutes before the 
test was terminated due to angina.  An ejection fraction (EF) 
of 59 percent was recorded.  It was recommended that he 
undergo a cardiac catheterization.  The veteran was admitted 
in April 1999 in anticipation of undergoing PTCA.  The April 
1999 discharge summary reported that the veteran began 
experiencing increased episodes of chest pain in January 
1999.  The veteran would take one or two Nitroglycerin 
tablets for relief of the chest pain.  The veteran was noted 
to continue to have chest pain three to four times per week 
with minimal exertion as well as associated shortness of 
breath and diaphoresis.  The summary noted that the veteran 
had a baseline dyspnea on exertion at about 100 feet.  The 
veteran was twice scheduled for surgery.  However, scheduling 
mix-ups occurred.  The veteran was discharged without the 
surgery.  

The veteran submitted his claim for entitlement to a TDIU 
rating in June 1999.  He reported that he last worked in 
January 1999 and that it was his CAD that kept him from 
working.  The veteran reported that he had worked at Flowers 
Hospital from February 1974 to January 1999.  He reported an 
eighth grade education.  He said the only other education or 
training received prior to being disabled was related to his 
job as a patient assistance provider.

Additional records from Flowers Hospital, for the period from 
January 1999 to February 1999, were received in July 1999.  
The records show that the veteran was hospitalized, briefly, 
in January and February 1999 before being transferred to the 
VA facility.  

Associated with the claims folder are VA treatment records 
for the period from February 1999 to September 1999.  The 
veteran was noted to complain of chest pain that he treated 
with Nitroglycerin in May 1999 and September 1999.

The veteran submitted his substantive appeal for the denial 
of entitlement to a TDIU rating in December 1999.  He argued 
that his CAD was disabling to the point that a 60 percent 
rating was warranted.  He further argued that if it was his 
service-connected CAD that caused him to be unemployed, he 
should be granted the TDIU rating.  

Additional VA treatment records for the period from February 
1999 to September 2000 were associated with the claims 
folder.  An April 2000 cardiology consult noted that the 
veteran had CAD with a subtotal obtuse marginal (OM) lesion, 
and angina with minimal exertion on triple anti-anginal 
therapy.  An ultrasound examination of the veteran's carotid 
arteries found evidence of mild stenosis for the right 
carotid artery and moderate stenosis for the left carotid 
artery in June 2000.  A September 2000 echocardiogram was 
interpreted to show a normal left ventricle, mild left 
ventricular hypertrophy, normal right ventricle, and mild 
left atrial enlargement.

A VA cardiology examination was obtained in August 2000.  The 
examiner was requested to provide an evaluation based on 
METs, as well as an ejection fraction (EF), as part of the 
examination report.  However, the examination did not provide 
an assessment of the veteran's coronary artery disease (CAD) 
using METs, nor was an EF percentage provided.  Further, the 
examination report did not provide an alternate assessment of 
the veteran's cardiovascular disability that would permit for 
a proper evaluation under the current regulations.  The 
examiner provided pertinent diagnoses of hypertension and 
atherosclerotic CAD.

VA records for the period from November 2000 to March 2001 
were associated with the claims folder.  The entries pertain 
to treatment for conditions unrelated to the issues on 
appeal.  The veteran's CAD and hypertension were noted to be 
continuing problems and his prescribed medications were 
renewed at periodic intervals.

The veteran testified at a Travel Board hearing in July 2001.  
The veteran testified that he was told in 1999 that he could 
no longer work because of his heart condition.  He testified 
regarding his surgeries in 1998.  The veteran said that he 
would experience chest pains after walking 5-6 feet.  He 
would also experience shortness of breath.  He said there 
were occasions where he had passed out before.  The veteran 
reported that he was in receipt of SSA disability benefits.  
He testified that he would use Nitroglycerin approximately 
two to three times per week.  He did not engage in physical 
activities and only drove when he had no other choice.  The 
veteran said that his SSA disability was based on his heart 
condition.  

The veteran's case was again remanded by the Board in January 
2002.  The primary reasons for the remand was to afford the 
RO the opportunity to comply with the dictates of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), and to obtain a new VA examination that 
provided results that could be used in conjunction with the 
amended regulations used to adjudicate cardiovascular 
disabilities.  The veteran's SSA records were to be obtained.

The veteran's SSA records were received in January 2003.  The 
records included a copy of the August 2000 decision by the 
Administrative Law Judge (ALJ) that awarded the veteran 
disability benefits.  The decision found that the veteran was 
totally disabled as of January 25, 1999.  The veteran was 
noted to be 48 years of age and with an eighth grade 
education at the time of onset of his total disability.  The 
veteran was noted to have CAD and lumbar stenosis.  Both 
conditions were found to be severe and to prevent the veteran 
from engaging in and sustaining employment.  The ALJ cited to 
the records from Dr. Coe, Flowers Hospital, and VA (already 
of record) in reaching his conclusion.  Capacity assessments 
performed in June 1999 and June 2000, respectively, were 
essentially unchanged.  The veteran was noted to have 
undergone PTCA with a stent in 1998.  He still suffered from 
occasional chest pain.  The physicians performing the 
assessments noted that the February 1999 VA stress test 
showed reversible ischemia that was likely to improve with 
surgery.  A May 1999 examination by a SSA physician noted the 
veteran's history of hypertension and treatment for his CAD, 
to include the 1998 procedures and diagnosis of further 
blockages in 1999.  The physician provided diagnoses of 
degenerative disc disease and CAD.  He concluded that the 
veteran was unable to be gainfully employed.  

Records from Flowers Hospital show that the veteran underwent 
a stress test in December 1998.  He was able to exercise for 
71/2 minutes before the test was stopped due to leg pain, 
dyspnea and fatigue/weakness.  The veteran did not experience 
chest pain at that time.  The veteran submitted answers to an 
activity questionnaire in March 2000.  He listed his 
activities as mostly sedentary because he would tire easily 
or be out of breath with minimum effort.  The veteran also 
noted that he worked as a patient care assistant at Flowers 
Hospital from February 1974 to January 1999.  His duties 
involved transporting patients throughout the hospital.  A 
June 1999 SSA vocational assessment noted that the veteran 
was currently or would be restricted to a light range of work 
activity.  He would be unable to return to past relevant work 
activity as a patient transporter.  The report noted that the 
veteran had not acquired transferable skills from his prior 
occupation but that the overall vocational profile remained, 
or would remain favorable for work adjustment to unskilled 
jobs that fell within the "residual functional capacity 
range."  The report listed examples of such jobs as bottling 
line attendant, rag inspector and a maser in the electronic 
industry.  

The veteran was scheduled for a VA examination to evaluate 
his cardiac disability in December 2002.  A notation in the 
claims file indicates that he failed to report for the 
examination.  The examination was rescheduled for January 
2003 but the veteran again failed to report.  There is no 
indication in the claims folder of any contact with the 
veteran regarding his failure to report.  The Board notes 
that the veteran did report for a VA psychiatric examination 
in November 2002 in conjunction with an unrelated claim.  
However, he has not alleged any failure of notice of the 
scheduled examinations.

The veteran was issued a supplemental statement of the case 
in March 2003.  His appeal was certified to the Board in May 
2003.

II.  Analysis

A.  Increased Rating

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2002).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).

As noted above, the regulations pertaining to the rating of 
disabilities involving the cardiovascular system were amended 
in December 1997, effective as of January 12, 1998.  See 62 
Fed. Reg. 65,207-65,224 (Dec. 11, 1997).  The veteran's CAD 
has been evaluated by the RO under both the prior and amended 
regulations in this case.  Thus the Board will proceed to 
evaluate the veteran's claim under both sets of regulations 
to determine if either one is more advantageous for the 
veteran.  

The veteran is currently rated as 30 percent disabled under 
Diagnostic Code 7005.  38 C.F.R. § 4.104 (1997).  Under the 
prior criteria for rating coronary artery disease under 
Diagnostic Code 7005, a 30 percent rating is assigned 
following a typical coronary occlusion or thrombosis, or with 
a history of substantiated anginal attack, where ordinary 
manual labor is feasible.  A 60 percent rating is warranted 
following typical history of acute coronary occlusion or 
thrombosis as described in the criteria for a 100 percent 
rating, or with history of substantiated repeated anginal 
attacks, more than light manual labor not feasible.  Finally, 
a 100 percent evaluation is assigned during and for 6 months 
following acute illness from coronary occlusion or 
thrombosis, with circulatory shock; or after 6 months, with 
chronic residual findings of congestive heart failure or 
angina on moderate exertion or more than sedentary employment 
precluded.  

Under the amended criteria a 30 percent rating is assigned 
where a workload of greater than 5 METs but not greater than 
7 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram, or X- ray.  A 60 percent 
rating is warranted where there is more than one episode of 
acute congestive heart failure in the past year, or; workload 
of greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  Finally a 100 percent rating is for consideration 
where there is chronic congestive heart failure, or; workload 
of 3 METs or less results in dyspnea, fatigue, angina, 
dizziness or syncope, or; left ventricular dysfunction with 
an ejection fraction of less than 30 percent.  38 C.F.R. 
§ 4.104 (2002), Diagnostic Code 7005.

The evidence of record demonstrates a history of 
substantiated angina attacks from approximately 1997.  This 
coincides with the time when the veteran's disability evolved 
from being associated with hypertension to actual CAD.  The 
veteran's continued complaints of chest pain lead to his 
hospitalizations in 1998 and the PTCA procedure and 
implanting of a stent.  The veteran has continued to complain 
of chest pain, at intervals, since that time and has been 
prescribed Nitroglycerin for treatment of his chest pain.  In 
addition, the VA treatment records document dyspnea at times, 
primarily on exertion, over the last several years.  The 
veteran has been afforded several stress tests since March 
1997 but has never been able to complete the entire protocol 
because of dyspnea and fatigue.  His highest exercise level 
came in December 1998 when he was able to exercise for 7 
minutes.  A review of the medical evidence added to the 
claims file from the inception of this claim reflects a 
picture of an ever-increasing level of impairment from the 
prior disability of hypertension to the current disability of 
CAD.  Moreover, the SSA vocational assessment noted that the 
veteran would be restricted to a light range of work 
activity.  Thus, the veteran's disability more nearly 
approximates the rating criteria for a 60 percent rating 
under the prior regulations.  In short, the record shows that 
more than light manual labor is not feasible.  

The veteran's symptomatology does not warrant the assignment 
of a 100 percent rating under the prior criteria.  He has not 
suffered an acute illness from a coronary occlusion or 
thrombosis.  Further, he has not been diagnosed with 
congestive heart failure at any time.  Further, the evidence 
does not show that the veteran suffers angina on moderate 
exertion on a regular basis.  Finally, there is no evidence 
to show that the veteran is strictly limited to no more than 
sedentary employment.  

In regard to an evaluation under the amended criteria, the 
Board notes that, while attempts were made, there is still 
not a VA examination report of record that described the 
veteran's symptomatology strictly in terms of the amended 
criteria.  The VA examinations prior to the January 2002 
remand were lacking in that regard and the veteran failed to 
report for his scheduled December 2002 VA examination that 
was expected to produce results amenable to application of 
the new criteria.  

Despite this problem, the Board notes that additional 
criteria, outside of rating a disability on METs, calls for 
the use of an EF as a measure of disability.  Under a 60 
percent rating, an EF of between 30 and 50 percent is 
required in order to justify that rating.  The veteran was 
noted to have an EF of 59 percent in February 1999.

In addition, the discussion of the use of METs included in 
the final rule published in the Federal Register to 
promulgate the amended criteria referred to a medical text, 
HEART DISEASE, by Eugene Braunwald, M.D., 4th edition, 1992, 
as a source for interpreting the use of METs.  See 62 Fed. 
Reg. 65, 208.  The discussion further noted that examples of 
someone being considered for a 100 percent rating, with a 
workload of 3 METs or less, would engage in activities such 
as level walking, driving, or very light calisthenics.  A 60 
percent rating would be for greater than 3 but less than 5 
METs and the person would engage in activities such as 
walking at 2 1/2 miles per hour, social dancing or light 
carpentry.  A 30 percent rating would be for a workload of 
greater than 5 METs but not greater than 7 METs with typical 
activities such as slow stair climbing, gardening, shoveling 
light earth, skating, bicycling at a speed of 9 to 10 miles 
per hour, carpentry and swimming.  See 62 Fed. Reg. 65,210.  

Braunwald's text contains a table on page 164 that provides a 
conversion of several different types of stress tests and how 
they equate to a METs measurement.  In applying that table to 
the several stress tests of record, the Board can determine 
the approximate level of METs achieved by the veteran during 
those tests.  The March 1997 stress test started at an 
incline of 10 percent and a speed of 1.7 miles per hour 
(MPH).  This equates to a METs level of 5 according to 
Braunwald's chart.  The veteran was able to exercise at this 
rate for two minutes and four seconds.  The April 1998 stress 
test also used the same protocol and starting values of a 10 
percent incline and speed of 1.7 MPH.  The veteran was able 
to maintain this level of exercise for three minutes.  The 
veteran was again tested in December 1998, using the same 
protocol.  He was able to exercise for 7 minutes and 30 
seconds.  Moreover, the treadmill was at a speed of 3.4 MPH 
and an incline of 14 percent.  According to the Braunwald 
chart, that equates to a METs measurement of between 9 and 
10.  The February 1999 VA stress test results were not 
expressed in the same manner as the tests from Flowers 
Hospital so it would be speculation on the part of the Board 
to interpret the results.  

When considering all of the evidence of record, to include 
the interpretation of the several stress tests as indicated 
above, the Board concludes that the veteran does not satisfy 
the criteria for a 100 percent rating under the amended 
criteria.  He does not have chronic congestive heart failure, 
he has not had an EF of less than 30 percent, and there is no 
indication that he has ever met the workload requirement of 3 
METs or less. 

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a basis for 
granting an increased rating above the 60 percent level for 
the veteran's CAD.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2001).  The Board notes that 38 C.F.R. 
§ 3.102 was amended in August 2001, effective as of November 
9, 2000.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  
However, the change to 38 C.F.R. § 3.102 eliminated the 
reference to submitting evidence to establish a well-grounded 
claim and did not amend the provision as it pertains to the 
weighing of evidence and applying reasonable doubt.  
Accordingly, the amendment is not for application in this 
case.

B.  TDIU

Total disability is considered to exist when there is any 
impairment, which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1) (2002).  Total ratings 
are authorized for any disability or combination of 
disabilities for which the VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent 
evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on 
individual unemployability due to a service-connected 
disability may be assigned where the veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2002).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education and 
employment history and loss of use of work-related functions 
due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 
(1991).

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(2002) (stating that age may not be a factor in evaluating 
service- connected disability or unemployability); Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16(b). Where the 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board 
must evaluate whether there are circumstances in the 
veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating, based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).

In this case, the veteran is service connected for one 
disability, CAD.  The disability is now rated at 60 percent.  
The veteran is therefore eligible for consideration in that 
he has single disability rated at the 60 percent level.  38 
C.F.R. § 4.16(a).  The remaining question, then, is whether 
the veteran is unable to secure or follow a substantially 
gainful occupation due to his service-connected disability.

The veteran has been found to be totally disabled by the SSA 
as reported in the August 2000 ALJ decision.  The veteran was 
noted to have two disabling conditions, his CAD, and a back 
disability.  The veteran's CAD is listed as his primary 
disabling condition on a SSA Form 831, Disability 
Determination and Transmittal, dated in September 2000.  

The veteran has an eighth grade education.  He served as a 
light weapons infantryman in service.  There is no report of 
any type of special training or education provided in 
service.  The veteran worked as a patient care assistant at a 
hospital from 1974 to 1999.  His duties essentially involved 
transporting patients from one location to another.  The 
veteran reported on his claim for TDIU that his only training 
from 1974 to 1999 was on the job training pertaining to his 
duties.  He is now 52 years of age.  

The veteran has only a very limited education and work 
experience in unskilled manual labor.  It is clear that he is 
currently unemployable from disability; what is not so clear 
is whether such is due to his service-connected CAD (to the 
exclusion of nonservice-connected back disability).  The 
Board finds that the evidence is approximately divided on 
this point, and thus the veteran is to be given the benefit 
of the doubt.  38 U.S.C.A. § 5107(b).  Accordingly, the Board 
finds that the veteran's service-connected disability alone 
is sufficient to preclude him from obtaining and maintaining 
substantially gainful employment.  The criteria for a TDIU 
rating are met, and the requested benefit is granted.

As noted above, the standard for processing claims for VA 
benefits was changed, effective November 9, 2000, with the 
signing into law of the VCAA.  Further action based on 
requirements to notify and assist as set forth in the VCAA is 
not required in this case because the veteran has 
specifically contended that his CAD should be rated as 60 
percent disabling and that he should be awarded TDIU.  Given 
the decision set out above, it may be concluded that the 
benefits sought on appeal have been granted in full.  
Consequently, the veteran is not prejudiced by the Board's 
deciding this case without further action under the VCAA.


ORDER

Entitlement to a 60 percent disability evaluation for 
service-connected coronary artery disease is granted, subject 
to the governing regulations pertaining to the payment of 
monetary benefits.

Entitlement to a TDIU rating is granted, subject to the 
governing regulations pertaining to the payment of monetary 
benefits.


REMAND

The Board notes that, while the veteran's claim was in remand 
status, he submitted a claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD).  This 
was done in April 2002.  The claim was denied by way of a 
rating decision dated in January 2003.  Notice of the rating 
action was provided that same month.  

The veteran submitted a statement in February 2003 that 
expressed disagreement with the "latest rating decision that 
denied an increase for his service-connected disability."  
The RO wrote to the veteran in March 2003 and asked that he 
clarify his intentions as the latest rating decision (January 
2003) pertained to a claim for service connection for PTSD.

The veteran responded in April 2003 that he disagreed with 
the denial of service connection for PTSD.  He included a 
copy of the January 2003 notification letter to further 
demonstrate his intent to disagree with the denial of the 
claim.  The RO sent a VCAA notice letter to the veteran in 
May 2003.  There is no indication that a statement of the 
case (SOC) has been issued regarding this issue.

The veteran has submitted a timely notice of disagreement 
with the denial of his claim for service connection for PTSD.  
38 C.F.R. §§ 20.201, 20.302 (2002).  He must therefore be 
issued a SOC in response to this timely notice of 
disagreement, if this has not already been done by the RO.  
See Manlincon v. West, 12 Vet. App. 328 (1999).  

The remanding of this issue must not be read as an acceptance 
of jurisdiction over the same by the Board.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. 
App. 554 (1993).  The RO should return this issue to the 
Board only if the veteran perfects his appeal in full 
accordance with the provisions of 38 U.S.C.A. § 7105 (West 
2002).

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

The RO should issue a statement of 
the case pertaining to the issue of 
entitlement to service connection 
for PTSD, if this has not yet been 
done.  If, and only if, the veteran 
files a timely substantive appeal, 
the case should be returned to the 
Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

